                        Case 1:19-cv-04685-ER Document 6 Filed 05/22/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                  EVA BATEN TEM,                                        )
  on behalf of herself and FLSA Collective Plaintiffs,                  )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                v.
                                                                        )
                                                                        )
                                                                                Civil Action No.    19cv4685
   DELUXE GREEN BO INC., and ANGELA [LNU],                              )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ANGELA [LNU]
                                           c/o Deluxe Green Bo Inc.
                                           66 Bayard Street
                                           New York, NY 10013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: C.K. Lee, Esq.,
                                           Lee Litigation Group, PLLC
                                           148 West 24th Street, Eighth Floor
                                           New York, NY 10011
                                           Tel.: 212-465-1188


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:        May 22, 2019                                                                     /S/ S. James
                                                                                             Signature of Clerk or Deputy Clerk
